ON MOTION FOR REHEARING
ZEHMER, Judge.
The State of Florida moves for rehearing of our decision to remand this case to the lower court to determine the value of the two unrecovered guns stolen on July 17, 1987, and impose restitution in that amount.1 The state asserts in its motion that the value of the guns could be determined from the presentence investigation report before the court below, which is in the record on appeal. Because at the sentencing hearing the defendant did not raise a bona fide objection to the presentence investigation report and the value of the guns recited therein, hearsay evidence was sufficient to determine the amount of restitution. Flanagan v. State, 536 So.2d 275 (Fla.1988). Therefore, the motion for rehearing is granted. We reverse and remand with directions to modify the restitution order to require payment of restitution in the amount of $387.50, the value of the unrecovered guns that were stolen on July 17, 1987.
WENTWORTH and NIMMONS, JJ., concur.

. Appellant did not file a response to the motion for rehearing.